United States Court of Appeals
                                                                  Fifth Circuit
                                                               F I L E D
                 IN THE UNITED STATES COURT OF APPEALS          June 16, 2006
                         FOR THE FIFTH CIRCUIT
                                                           Charles R. Fulbruge III
                                                                   Clerk

                             No. 04-51083
                           Summary Calendar



AVNIEL AWAN ANTHONY,

                                 Plaintiff-Appellee,

versus

JUAN MARTINEZ; ET AL.,

                                 Defendants,

JUAN MARTINEZ,

                                 Defendant-Appellant.

                        --------------------
           Appeal from the United States District Court
                 for the Western District of Texas
                            (5:03-CV-53)
                        --------------------

Before KING, WIENER, AND DEMOSS, Circuit Judges.

PER CURIAM:*

     Defendant-Appellant Juan Martinez (J. Martinez), a prison

guard, appeals from a judgment in favor of Plaintiff-Appellee

Avniel Awan Anthony, an inmate, following a jury trial in this 42

U.S.C.   § 1983 civil rights action.    J. Martinez argues that the

magistrate judge (MJ), who presided over the case with the parties’

consent, erred in denying J. Martinez’s motion for judgment as a

matter of law (JMOL).     He raises three claims in support of this


     *
  Pursuant to 5TH CIR. R. 47.5, the court has determined that this
opinion should not be published and is not precedent except under
the limited circumstances set forth in 5TH CIR. R. 47.5.4.
argument: (1) Anthony failed to prove that he was subjected to

excessive force; (2) the jury’s verdict was inconsistent; and (3)

Anthony failed to overcome J. Martinez’s entitlement to qualified

immunity.

     We review de novo the denial of a motion for JMOL.        Green, 284

F.3d at 653.    A JMOL may be rendered when “a party has been fully

heard on an issue and there is no legally sufficient evidentiary

basis for a reasonable jury to find for that party on that issue.”

Fed. R. Civ. P. 50(a)(1); accord Green, 284 F.3d at 653.                 In

considering a Rule 50(b) motion, we review all evidence in the

record   and   “draw   all   reasonable   inferences   in   favor   of   the

nonmoving party.” Green, 284 F.3d at 653 (internal quotation marks

and citation omitted).

                                    I

                             Excessive Force

     J. Martinez argues that (1) there was no evidence that Anthony

suffered any injuries as a result of the alleged assault, much less

injuries that were more than de minimis; (2) J. Martinez used force

only after Anthony refused to enter his cell, disobeyed orders to

stop making aggressive movements, and threatened J. Martinez and

another guard, Felipe Martinez (F. Martinez); (3) J. Martinez used

only the minimum amount of force necessary to take Anthony to the

ground and to preserve safety and security; (4) J. Martinez used

such necessary force because, before the alleged assault, he had

been informed that Anthony could escape from handcuffs and had

assaulted other prison staff; and (5) before using any force, J.


                                    2
Martinez had ordered Anthony to return to his cell and warned

Anthony of the consequences if he refused this order.

     To succeed on an excessive force claim, Anthony bears the

burden of showing: “(1) an injury (2) which resulted directly and

only from the use of force that was clearly excessive to the need

and (3) the force used was objectively unreasonable.”               Williams v.

Bramer, 180 F.3d 699, 703, clarified, 186 F.3d 633, 634 (5th Cir.

1999).   The injury must be more than de minimis and must be

evaluated in the context in which the force was employed.                Id.

     The trial testimony established that J. Martinez punched,

kneed, and repeatedly struck Anthony with a tray slot bar while

Anthony was on the ground, handcuffed, and under the control of J.

Martinez and F. Martinez, prison guards.         The trial testimony also

established that during the assault, Anthony received injuries,

including a bloody nose, bruises, and a knot on his head.                And the

trial testimony showed that Anthony sought medical care for a

number of conditions, including seizures, migraine headaches, neck

and back pain, problems controlling his bowels, and nerve damage

and loss of feeling in his right hand, all allegedly caused by J.

Martinez’s assault.

     Viewing the evidence and all reasonable inferences from it in

favor of Anthony as the nonmoving party, and giving the deference

due to   the   jury’s   credibility       findings,   there   was    a   legally

sufficient evidentiary basis for a reasonable jury to find that J.

Martinez used force on Anthony that was clearly excessive and

objectively unreasonable, and that J. Martinez injured Anthony


                                      3
during this use of force.         See, e.g., Williams, 180 F.3d at 701-02,

704.     J.   Martinez’s    claim    that     Anthony    failed   to   establish

excessive force is unavailing.

                                       II

                           Inconsistent Verdict

       J. Martinez contends that the jury’s verdict was inconsistent

because it found Anthony was not entitled to compensatory damages

even though his civil rights were violated.                J. Martinez argues

that it was thus error for the district court to award Anthony

nominal damages.     These arguments too are meritless.

       We have ruled that there is no inconsistency when a jury

awards no compensatory damages despite finding a violation of an

inmate’s constitutional rights. Archie v. Christian, 812 F.2d 250,

252 (5th Cir. 1987); Farrar v. Cain, 756 F.2d 1148, 1152 (5th Cir.

1985).   We have also ruled that when such findings are made by the

jury, the district court may award nominal damages.                  Archie, 812

F.2d at 252; Farrar, 756 F.2d at 1152.

                                       III

                            Qualified Immunity

       J. Martinez asserts that the jury erred when it denied his

qualified immunity claim. Prison guards like J. Martinez cannot be

held liable for civil damages unless their conduct “violate[d]

clearly established statutory or constitutional rights of which a

reasonable person would have known.”              Wilkerson v. Stalder, 329

F.3d 431,     434   (5th   Cir.    2003)     (internal   quotation     marks   and

citation omitted).     As noted above, there was sufficient evidence


                                        4
to support the jury’s finding that J. Martinez used excessive force

against Anthony in violation of his Eighth Amendment rights.    At

the time of the incident, it was clearly established that inmates

have a constitutional right to be free from the use of excessive

force.   See, e.g., Hudson v. McMillian, 503 U.S. 1, 5-10 (1992).

J. Martinez’s claim of qualified immunity was appropriately denied.

     For the foregoing reasons, the district court’s denial of

JMOL, and the jury’s verdict, are

AFFIRMED.




                                5